Citation Nr: 0634261	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  03-21 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for post-operative residuals for varicose veins, 
remedial (varicose veins).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to April 
1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut. That decision denied the veteran's 
application to reopen his claim of entitlement to service 
connection for post-operative residuals for varicose veins 
(remedial), claimed as bad legs.  

In June 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  In October 2004, 
the claim was remanded for additional evidentiary 
development, and it has now been returned to the Board for 
further appellate consideration.  


FINDINGS OF FACT

1.  In an unappealed decision dated in July 1957, the RO most 
recently denied the veteran's claim of entitlement to service 
connection for post-operative residuals for varicose veins 
(remedial), claimed as bad legs.  

2.  Evidence received sine that decision is either cumulative 
or redundant and does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The July 1957 decision of the RO denying service 
connection for post-operative residuals for varicose veins 
(remedial), claimed as bad legs, is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 20.1103 (2005).  

2.  The evidence received since that decision is not new and 
material and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.156 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision, statement of the case 
(SOC), and supplemental statements of the case (SSOCs) have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board notes here that a letter regarding these requirements 
was sent to the claimant in October 2002, prior to the 
February 2003 rating decision which determined that new and 
material evidence that was sufficient to reopen the claim had 
not been submitted.  The claimant submitted a notice of 
disagreement with that decision, and this appeal ensued.  He 
was issued a SOC in June 2003 and several SSOCs in subsequent 
years.  The Board notes that he was also issued additional 
VCAA letters in October 2004 and January 2005.  Specifically, 
these documents notified him that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 


Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from any private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  He was also asked to advise VA if there 
were any other information or evidence he considered relevant 
to this claim so that VA could help by getting that evidence.  
The Board therefore finds that the notice requirements of the 
new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post VA medical records, and statements and 
testimony from the claimant.  VA made all reasonable efforts 
to assist him in the development of the claim and notified 
her of the information and evidence necessary to substantiate 
the claim.  There is no indication of any relevant records 
that the RO failed to obtain.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.



In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2005).  Numerous such examinations are of 
record.  The evidence of record is sufficient to make a 
decision without obtaining additional VA examinations.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Legal Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005);  38 C.F.R. 
§ 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2005).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.304 (200).  In VAOPGCPREC 3-2003, VA's 
General Counsel held that to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  It was concluded that the 
provisions of 38 C.F.R. § 3.304(b) are inconsistent with 38 
U.S.C.A. § 1111 insofar as § 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was held that 38 C.F.R. § 
3.304(b) is therefore invalid.  VAOPGCPREC 3-2003 (2003).

Regulations also provide that a preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1137, 1153; 38 
C.F.R. § 3.306(a).

The presumption of aggravation is not applicable unless the 
preservice disability underwent an increase in severity 
during service.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).  The determination of whether a preexisting 
disability was aggravated by service is a question of fact.  
See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  In deciding 
a claim based on aggravation, after having determined the 
presence of a preexisting condition, the Board must first 
determine whether there has been any measured worsening of 
the disability during service and then whether such worsening 
constitutes an increase in disability or was the result of 
natural progression of the injury or disease.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition 
(as contrasted to the symptoms) has worsened.  See Davis 
(John F.) v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002); 
Hunt, 1 Vet. App. at 296-97.

The Court held that, in cases where a condition is properly 
found to have preexisted service, the Board, in considering 
the pertinent statutory and regulatory framework governing 
the presumption of aggravation, must determine: (1) Whether 
there was a worsening of the disorder during service; and (2) 
if so, whether there was clear and 


unmistakable evidence that the increase in severity was due 
to the natural progress of the disease.  See Crowe v. Brown, 
7 Vet. App. 238 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

A decision of the RO, or Board, is final and binding on the 
veteran if not timely appealed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002 & Supp. 2005).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is received the claim shall be reopened and 
the former disposition of the claim reviewed.  See also 38 
C.F.R. § 3.156(a) (2005).

The veteran submitted his application to reopen his claim for 
service connection for hypertension since August 29, 2001.  
According to the definition in effect since August 29, 2001, 
new evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court 
of Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.  Moreover, the evidence to be considered is that 
added to the record since the last final denial on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).

Analysis

The RO initially denied service connection for the veteran's 
varicose veins condition in September 1955.  That decision 
was confirmed in July 1957.  The RO informed the veteran of 
each decision, but he did not appeal either one.  The July 
1957 decision is the last final denial of the claim on any 
basis.  So, the Board's analysis of the evidence starts from 
that point.  The Board, however, will first review the 
evidence that was before the RO when the veteran's claim was 
last considered.  

The evidence considered in connection with the RO's 1957 
decision included the following: service medical records and 
a report of an August 1955 VA evaluation.  

It was the veteran's contention that his legs bothered him 
since he underwent an inservice operation for varicose veins.  
Review of the service medical records shows that while no 
mention of preservice varicose veins was noted upon service 
examination in November 1954, he was seen approximately 2 
weeks later with complaints of leg pain.  At that time, it 
was noted that he had had varicose veins for about 6 months.  
In February 1955, he underwent stripping of his varicose 
veins and had good postoperative results.  



Upon VA post service examination in August 1955, an excellent 
result from the inservice surgery was noted, for both legs.  
The only residual was some paresthesias of the left foot, 
secondary to injury to the saphenous nerve at the ankle.  

The evidence added to the record sine the RO's 1957 decision 
includes VA clinical records dated from 1998 through 2005 and 
the transcripts of the veteran's testimony at hearings in 
September 2003 and June 2004.  

These clinical records reflect treatment for various 
conditions, to include varicose veins.  Pertinent references 
include notations made upon VA evaluation in June 2004.  At 
that time, it was noted that the veteran had exterior 
varicose veins, bilaterally.  Both extremities were warm with 
hair.  The examiner noted that the veteran had atypical pain 
symptoms in the left leg that seemed more neurologic than 
vascular.  In February 2005, bilateral varicose vines were 
reported with absent dorsalis pedis pulses and coldness of 
the toes.  However, arterial Doppler did not show significant 
vascular insufficiency,  Doppler performed on the dorsalis 
pedis was absent sound on the right and decreased sound on 
the left.  

The veteran's testimony at the above mentioned hearings was 
essentially that his varicose vein condition was aggravated 
during service.  This assertion was not the crux of his 
contentions at the time of the previous denial in 1957.  

Clearly, the evidence that was of record in 1957 establishes 
that the veteran's varicose veins preexisted service.  Thus, 
the presumption of soundness is rebutted.  In support of this 
conclusion are the contemporaneous records from the veteran's 
service period on which it was noted that the veteran related 
that he had noticed the veins approximately 6 months earlier 
(which was several months prior to service entrance).  Thus, 
the question becomes whether preexisting varicose veins 
underwent a permanent increase in severity while the veteran 
was on active duty.  


At the time of the RO denial of the claim in 1957, it was 
primarily the veteran's contention that service connection 
was warranted for residuals of varicose veins surgery.  That 
claim was denied based on the fact that post surgery records, 
to include post service VA examination in 1955, showed good 
results from the inservice surgery.  Reference is also made 
on the rating sheet in 1955 (which was confirmed in 1957) 
that preexisting varicose veins were not aggravated during 
service.  

The evidence added to the record since the July 1957 decision 
in the form of VA clinical records is not new since it merely 
shows that the veteran continues to receive treatment for 
varicose veins, a fact established by evidence that was 
before the RO when it issued the July 1957 decision.  The 
veteran's contention that his preexisting varicose veins 
increased in severity or were aggravated during service was 
not the crux of his argument for service connection in the 
1950s.  As pointed earlier, in the 1950s, it was his 
contention that he had incurred varicose veins residuals as a 
result of his inservice surgery.  Even though his most recent 
contention may be new, it is not material.  This is because 
this testimony amounts to an opinion about a matter of 
medical diagnosis or causation which was addressed by the RO 
at the time of the denials in 1950s.  Any lay assertions of 
medical diagnosis or causation cannot serve as the predicate 
to reopen a claim for compensation benefits.  Moray v. Brown, 
5 Vet. App. 211 (1993).  

In further explanation, it is pointed out that the 
possibility of aggravation of preexisting varicose veins was 
considered by the RO in 1955 and 1957.  This is true because 
a determination was made by the RO that there was no 
aggravation of the preexisting varicose veins.  They pointed 
to the fact that clinical findings showed that the claimant 
had had good results from the surgery.  

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen this finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable, and his petition must be denied.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).  




ORDER

New and material evidence has not been submitted to reopen a 
claim of service connection for post-operative residuals for 
varicose veins, remedial (varicose veins). 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


